DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 26-35 are pending in the application.

Allowable Subject Matter
Claims 26-35 are considered allowable over the prior art of record, subject to the Obviousness Type Double Patenting rejections presented below.   	The following is an examiner’s statement of reasons for allowable subject matter:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Gross (US 5549584) in view of Weston (US 2005/0222528 A1).  (It is noted that the previously cited reference (in parent application 14/254807; issued as US 9962474 B2, as cited below), Ha (US 2010/0318052 A1), is not available as prior art due to the priority claim of Applicants, as presented on page 7 of the 9/22/17 Amendment of parent application 14/254807).  	Gross and/or Weston teach or suggest an apparatus for the application of topical negative pressure therapy to a wound, the apparatus comprising a wound covering element, a vacuum connection conduit, a wound dressing portion comprising an absorbent material; and a valve located adjacent to an aperture in the wound covering element.  	However, as to independent claim 26, Gross and/or Weston fail to teach or fairly suggest the combination of:
 	applying negative pressure to the wound site through a conduit connected to the wound covering and through an aperture in the wound covering, wherein a liquid blocking element is positioned in the aperture of the wound covering; 	retaining fluid from the wound site in the absorbent material; and preventing substantially all liquid from the wound site from entering the conduit with the liquid blocking element, wherein the liquid blocking element blocks substantially all liquid transport beyond itself away from the wound site.

However, as to independent claim 30, Gross and/or Weston fail to teach or fairly suggest:
	an absorbent material positioned in or over the aperture, the absorbent material configured to transform into a gel upon contact with wound exudate.

	It would not have been obvious to modify the teachings of Gross and/or Weston to provide the combination of all of the above elements, and one of skill would not have been motivated to do so, where the combination of the cited references fails to teach or suggest the above combinations for each of independent claims 26 and 30.

		Non Statutory Obviousness Type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 26-35 are rejected on the ground of nonstatutory double patenting over claims 1-37 of US Patent No. US 8715256 B2 (‘256).  
 	As to Claims 18-42, Claims 1-37 of ‘2562 disclose or suggest the claimed method for application of topical negative pressure therapy to a wound site comprising: 	(as per claim 26) positioning an absorbent material and a flexible wound covering over the wound site, the flexible wound covering being positioned over the absorbent material and the flexible wound covering being roughly level with surrounding skin; applying negative pressure to the wound site through a conduit connected to the wound covering and through an aperture in the wound covering, wherein a liquid blocking element is positioned in the aperture of the wound covering; and retaining fluid from the wound site in the absorbent material; and preventing substantially all liquid from the wound site from entering the conduit with the liquid blocking element, wherein the liquid blocking element blocks substantially all liquid transport beyond itself away from the wound site; and: 	(as per claim 30) positioning a wound therapy apparatus over a wound site, the wound therapy apparatus comprising: a wound covering element configured to be positioned over the wound site, wherein the wound covering element comprises an aperture, and an absorbent material positioned in or over the aperture, the absorbent material configured to transform into a gel upon contact with wound exudate; and applying negative pressure to the wound site through a conduit connected to the aperture in the wound covering 	The differences between present claims and the claims of ‘256 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms, and providing different elements and features in different claims).  
 	However, the ‘256 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘2562 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘256 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

	Claims 26-35 are rejected on the ground of nonstatutory double patenting over claims 1-22 of US Patent No. US 9962474 B2 (‘474).  
 	As to Claims 18-42, Claims 1-22 of ‘474 disclose or suggest the claimed method for application of topical negative pressure therapy to a wound site comprising: 	(as per claim 26) positioning an absorbent material and a flexible wound covering over the wound site, the flexible wound covering being positioned over the absorbent material and the flexible wound covering being roughly level with surrounding skin; applying negative pressure to the wound site through a conduit connected to the wound covering and through an aperture in the wound covering, wherein a liquid blocking element is positioned in the aperture of the wound covering; and retaining fluid from the wound site in the absorbent material; and preventing substantially all liquid from the wound site from entering the conduit with the liquid blocking element, wherein the liquid blocking element blocks substantially all liquid transport beyond itself away from the wound site; and: 	(as per claim 30) positioning a wound therapy apparatus over a wound site, the wound therapy apparatus comprising: a wound covering element configured to be positioned over the wound site, wherein the wound covering element comprises an aperture, and an absorbent material positioned in or over the aperture, the absorbent material configured to transform into a gel upon contact with wound exudate; and applying negative pressure to the wound site through a conduit connected to the aperture in the wound covering 	The differences between present claims and the claims of ‘474 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms, and providing different elements and features in different claims).  
 	However, the ‘474 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘474 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘474 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.
Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781